SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

46
KA 14-00719
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

AARON W. CLARK, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered February 25, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted burglary in the second degree
(Penal Law §§ 110.00, 140.25 [2]). Contrary to defendant’s
contention, the plea colloquy establishes that he knowingly,
voluntarily and intelligently waived his right to appeal (see People v
Ingram, 128 AD3d 1404, 1404, lv denied 25 NY3d 1202). That valid
waiver of the right to appeal encompasses his challenge to the
severity of the sentence (see People v Lococo, 92 NY2d 825, 827).




Entered:    February 5, 2016                       Frances E. Cafarell
                                                   Clerk of the Court